Exhibit 10.26

 

NOVASTAR FINANCIAL, INC.

Executive Bonus Plan

(Amended and Restated January 1, 2006)

Administration:  The Plan shall be administered by the Compensation Committee of
the Board of Directors of the Company (the “Committee”). The Committee shall
designate the executive officers and other key employees of the Company who are
eligible for awards under the Plan. Each award shall be evidenced by a notation
on the Company’s books and records and shall be subject to such terms and
conditions as the Committee shall prescribe in its sole discretion.

Amount of Awards:  The amount of each bonus award shall be determined for each
participant based on the business objectives determined by the Committee, as
applied to that participant’s business unit and such participant’s contribution
to achieving those objectives. The Committee may designate whether any award
granted to any participant under this Plan is intended to be “performance-based
compensation” as that term is used in Section 162(m) of the Internal Revenue
Code of 1986, as amended (the “Code”). Any such awards designated as
“performance-based compensation” shall be conditioned on the achievement of one
or more performance measures. The performance measures that may be used by the
Committee for such awards shall be based on any one or more of the following, as
selected by the Committee: revenue; revenue per employee; GAAP earnings; taxable
earnings; GAAP or taxable earnings per employee (basic or diluted); GAAP or
taxable earnings per share (basic or diluted); operating income; total
stockholder return; dividends paid or payable; market share; profitability as
measured by return ratios, including return on revenue, return on assets, return
on equity, and return on investment; cash flow; economic value added (economic
profit); earnings per share growth; operating growth, including without
limitation the volume of loans originated and profit from fee income business
units; operating costs, including without limitation cost to produce; financial
strength of the organization; or development and implementation of an objective
strategic plan. Such performance criteria generally must be specified no later
than 90 days after the commencement of the period of services to which the
performance goal relates (provided that the outcome is substantially uncertain
at the time the Committee actually establishes the goal) and may relate to one
or any combination of two or more corporate, group, unit, division, affiliate,
or individual performances. For awards intended to be “performance-based
compensation,” the grant of the awards, the establishment of the performance
measures, and the certification that the performance goals were satisfied shall
be made during the period and in the manner required under Code Section 162(m).

Maximum Amount:  The maximum aggregate amount that may be awarded in any one
calendar year to a participant who is a “covered employee” subject to
Section 162(m) of the Code shall not exceed $5 million.

Payment:  Bonuses awarded are paid in cash in the year after they are earned,
unless deferred by the participant pursuant to the Company’s non-qualified
deferred compensation plan.

Amendment:  The Committee may amend, alter, or discontinue the Plan at any time.

 

 

 

 